Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 11/10/2021.
Priority
This application, filed 12/12/2013, Publication No. US 2014/0093909 A1, is a divisional application of U.S. Application Serial No. 11/233,496, filed 09/22/2005, now U.S. patent 8,617,895, issued 12/31/2013; which claims the benefit of U.S. Application Serial No. 60/612,391, filed 09/23/2004.
Status of Claims
Claims 24, 32, 33, 40-42, 49, 50 and 53-58 are currently pending.  Claims 24, 49 and 50 have been amended; Claims 38 and 39 have been cancelled; and new Claim 54 has been added, as set forth in Applicant’s amendment filed 01/22/2020.  Claims 49 and 50 have been amended, as set forth in Applicant’s amendment filed 07/31/2020.  Claims 24, 27, 40, 49, 50 and 51 have been amended; Claim 30 has been canceled; and Claims 55-58 have been added, as set forth in Applicant’s amendment filed 07/20/2021.  Claims 24, 32, 40, 49 and 53-58 have been amended, and Claims 27, 28, 51 and 52 have been cancelled, as set forth in Applicant’s amendment filed on 11/10/2021.  Claims 24, 32, 33, 40-42, 49, 50 and 53-58 are allowed.
Withdrawn Objections/Rejections
The rejection of Claims 24, 27, 41, 42, 49-51 and 53-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment 

Conclusion
Claims 24, 32, 33, 40-42, 49, 50 and 53-58 are allowed and renumbered as Claims 1-14.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 24, 32, 33, 40-42, 49, 50 and 53-58 are allowed because the prior art does not teach or fairly suggest a coated substrate adapted for immobilizing a biological sample for analysis, said coated substrate comprising a substrate constructed of glass having a frosted edge, and a single coating consisting of a homopolymer of polydiallyldimethylammonium, the single coating allowing a biological sample to be immobilized directly thereon when brought into contact with the biological sample, wherein the polydiallyldimethylammonium has an average molecular weight of 400,000 Da to 500,000 Da, wherein the substrate up to the frosted edge is covered by the single coating, wherein the coated substrate has a charge density such that when Eosin Y dye is adsorbed on the coated substrate and is thereafter subjected to electromagnetic radiation at a wavelength of 542 nm, the Eosin Y dye exhibits an absorbance of at least about 0.05, and wherein the substrate is a microscope slide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641